DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arad et al(USPGPUB 1003/0125548).
  -- In considering claim 1, the claimed subject matter that is met by 
	1) receiving a sequence source data object associated with an enzyme is met by a sequence of source of known sequences(see: sec[0073]); 
	2) extracting a sequence data set from the sequence source data object is met by MSI software package to extract the role of exemplary chemical functionalities(see: sec[0075]); 
	3) encoding the sequence data set into a first encoded sequence and a second encoded sequence is met by the aligning the protein sequence of the enzyme with other proteins and determining the general class of enzyme(see: sec[0034]); 
	4) generating a first predicted characteristic of the enzyme by applying the first encoded sequence and the second encoded sequence to a first level of a model comprising a plurality of levels is met by the enzymatic catalysis including formation of enzyme substrate complex, and wherein binding of specific molecules triggers transformation from an inactive state to an active state(see: sec[0038]); 
	5) generating a second predicted characteristic of the enzyme by applying the first encoded sequence and the second encoded sequence to a second level of the model comprising a plurality of levels is met by the enzyme reactivity computed to predict the reactivity(see: sec[0106]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the first encoded sequence comprises a representation of a set of sequence-length dependent features of the enzyme is met by the electronic properties at the attack site that are identified(see: sec[0107]).
   -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second encoded sequence comprises a representation of a set of sequence-length independent features of the enzyme is met by the strength of interaction between the enzyme and the substrate portion(see: sec[0108]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) applying the first encoded sequence and the second encoded sequence to a first level of a model comprising a plurality of levels comprises applying the first encoded sequence to a convolutional neural network components of the first level of the model is met by the computation to determine transfer of proton or formation, such that the computable parameters vary according to strength of interaction between the enzyme and substrate portion(see: sec[0107]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) applying an output of the convolutional neural network component to a recurrent neural network component of the first level of the model is met by the optimization calculations at the PM3 level theory, such that a complex model is provided(see: sec[0108]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the first predicted characteristic is a first digit of an Enzyme Commission number associated with the enzyme and the second predicted characteristic is a second digit of the Enzyme Commission number associated with the enzyme is met by the target enzyme classified into general groups(see: sec[0044]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) generating a third predicted characteristic of the enzyme by applying the first encoded sequence and the second encoded sequence to a third level of a model comprising a plurality of levels and generating a fourth predicted characteristic of the enzyme by applying the first encoded sequence and the second encoded sequence to a fourth level of the model comprising a plurality of levels are met by the reaction classification of enzymes such that DNA sequence is analyzed for enzyme cloned(see: sec[0045]).
  -- Claim 8 recites an apparatus that substantially corresponds to the method of claim 1, and therefore is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 9 depends from claim 8, and recites an apparatus that substantially corresponds to the method of claim 2.  Therefore, claim 9 is met for the reasons as discussed in the rejection of claims 2 and 8 above.
  -- Claim 10 depends from claim 8, and recites an apparatus that substantially corresponds to the method of claim 3.  Therefore, claim 10 is met for the reasons as discussed in the rejection of claims 3 and 8 above.
  -- Claim 11 depends from claim 8, and recites an apparatus that substantially corresponds to the method of claim 4.  Therefore, claim 9 is met for the reasons as discussed in the rejection of claims 4 and 8 above.
  -- Claim 12 depends from claim 11, and recites an apparatus that substantially corresponds to the method of claim 5.  Therefore, claim 12 is met for the reasons as discussed in the rejection of claims 5 and 12 above.
 -- Claim 13 depends from claim 8, and recites an apparatus that substantially corresponds to the method of claim 6.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 6 and 8 above. 
  -- Claim 14 depends from claim 8, and recites an apparatus that substantially corresponds to the method of claim 7.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 7 and 8 above.
  -- Claim 15 recites a system that substantially corresponds to the method of claim 1.  Therefore, Claim 15 is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 16 depends from claim 15, and recites a system that substantially corresponds to the method of claim 2.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 2 and 15 above.
  -- Claim 17 depends from claim 15, and recites a system that substantially corresponds to the method of claim 4.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 4 and 15 above.
  -- Claim 18 depends from claim 15, and recites a system that substantially corresponds to the method of claim 5.  Therefore, claim 9 is met for the reasons as discussed in the rejection of claims 5 and 15 above.
  -- Claim 19 depends from claim 15, and recites a system that substantially corresponds to the method of claim 6.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 6 and 15 above.
  -- Claim 20 depends from claim 15, and recites a system that substantially corresponds to the method of claim 7.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 7 and 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687